MEMORANDUM **
Federal prisoner Jose Ramon LapradaTrevino appeals pro se the district court’s order dismissing his 28 U.S.C. § 2255 motion to vacate, alter, or set aside his sentence imposed for drug conspiracy and distribution offenses. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we vacate and remand for an evidentiary hearing.
We agree with Laprada-Trevino that he is entitled to an evidentiary hearing on his claims that he received ineffective assistance of counsel due to his counsel’s conflict of interest. Specifically, LapradaTrevino contends that his brother, who was his co-defendant and alleged superior in the drug conspiracy, financed his defense. Laprada-Trevino proffered examples as to how this fee arrangement ad*606versely affected counsel’s performance. Because Laprada-Trevino’s specific factual allegations, if true, would entitle him to relief, Laprada-Trevino is entitled to an evidentiary hearing on this claim. See Quintero v. United States, 33 F.3d 1133, 1135-37 (9th Cir.1994) (per curiam).
The uncertified issues presented by Laprada-Trevino in his appellate briefs filed with this court are treated as a motion to expand the certificate of appealability and denied. See 9th Cir. R. 22-l(e)
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.